Citation Nr: 0514311	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the benefits sought on 
appeal.  The appellant, who provided funeral services for the 
veteran who had active service from February to April 1969 
and who died in April 2003, appealed that decision to the 
Board of Veterans' Appeals, and the case was referred to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran was not in receipt of pension or compensation 
during his lifetime; did not have an original or reopened 
claim pending at the time of his death; his remains are not 
being held by a State or a political subdivision of a State; 
and he was not hospitalized by the VA at the time of his 
death.


CONCLUSION OF LAW

The requirements for payment of burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  

In this regard, the Board observes that the record on appeal 
does not reflect that the appellant was notified of the VCAA 
as required by 38 U.S.C.A. § 5103(a).  However, an opinion 
from the VA General Counsel has held that the VA is not 
required to provide notice of the information and evidence 
needed to substantiate a claim or required to develop 
evidence to substantiate a claim where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claim ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 
2004).  As will be explained below, the Board finds that this 
is such a case and that the law, and not the evidence, is 
dispositive in this case.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that where there is an 
error in the VCAA notice, or in this case, an absence of the 
VCAA notice, there is no prejudice to the claimant as a 
result of the error if the benefit sought could not possibly 
have been awarded as a matter of law.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 22 (U.S. Vet. App. April 
14, 2005).  The Court has held that, where the law, and not 
the underlying facts or the development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not factual evidence, is dispositive).  

The Board would also observe that the appellant and the RO 
appear to agree on the factual matters presented in this 
case, and the appellant indicated in a January 2004 statement 
that he did not have any additional evidence to add to the 
appeal.  Therefore, the Board finds that no further action is 
necessary under the VCAA, and that all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained and that the case is ready for 
appellate review. 

The basic facts in this case are not in dispute.  The veteran 
was hospitalized at a VA Medical Center in March 2003 and was 
discharged on March 10, 2003.  At the time of the veteran's 
discharge, he was enrolled in the VA's home-based health care 
program, and more specifically, was receiving hospice care at 
home consisting of home health visits.  The VA Medical Center 
indicated that the veteran was not under a nursing home 
contract.  The veteran's death certificate shows he died in 
April 2003 at home.  

The appellant, the funeral home that provided funeral 
services, filed a claim for reimbursement of funds paid by 
the funeral home for the veteran's funeral.  The appellant 
acknowledges that the veteran was not hospitalized at the 
time of his death, but asserts that the veteran was under VA 
care, even though at his home and suggests that this was the 
equivalent of domiciliary care.  The appellant points out 
that the veteran was still under the care of a VA physician 
and was sent home to die in peace.  The appellant did not 
believe the VA has adopted a policy of sending veterans home 
to die so that the VA does not have to pay for burial 
benefits.  It was requested that the intent of the law, as 
well as the letter of the law be considered in deciding the 
appeal.

At this point, the Board observes that this claim for burial 
benefits does not involve a contention that the veteran died 
as a result of a service-connected disability.  Rather, the 
claim is for nonservice-connected burial benefits because it 
is not contended that the veteran died as the result of a 
service-connected disability.  

Under VA laws and regulations for payment of nonservice-
connected burial benefits, certain threshold requirements 
must be met.  Entitlement is subject to the following 
conditions: (1) At the time of death, the veteran was in 
receipt of pension or compensation; (2) the veteran had an 
original or reopened claim for either benefit pending at the 
time of his death; or (3) the deceased was a veteran of any 
war or was discharged from service for a disability incurred 
or aggravated in the line of duty, and the body of the 
deceased is being held by a State or a political subdivision 
of the State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  
In addition, burial benefits are payable if a person dies 
from a nonservice-connected cause while properly hospitalized 
by the VA.  

The term "hospitalized by the VA" means admission to a VA 
facility (as described in 38 U.S.C.A. § 1701(3)) for 
hospital, nursing home or domiciliary care; admission 
(transfer) to a non-VA facility for hospital care; admission 
(transfer) to a nursing home for nursing home care at the 
expense of the United States; or admission (transfer) to a 
State nursing home for nursing home care.  38 U.S.C.A. 
§ 2303(a); 38 C.F.R. § 3.1600(c).  Under 38 U.S.C.A. 
§ 1701(3), the term "facilities of the Department" means 
facilities over which the VA has direct jurisdiction; 
Government facilities for which the VA contracts; and public 
or private facilities at which the VA provides recreational 
activities for patients receiving care.  

Based on this record, the Board finds that entitlement to 
burial benefits is not established.  In this regard, the 
veteran was not in receipt of pension or compensation at the 
time of his death, nor did he have an original or reopened 
claim pending at the time of his death.  The appellant does 
not contend otherwise.  There is also no indication from the 
record that the veteran's body was being held by a State or a 
political subdivision of a State.  The veteran's death 
certificate shows that the veteran was buried in a private 
cemetery.  

The record also does not reflect that the veteran was 
hospitalized at the time of his death.  While the appellant 
contends that burial benefits should be paid based on the 
fact that the veteran had been transferred from a VA facility 
to a hospice program and was under the care of a VA 
physician, the term "hospitalized by the VA" is specifically 
defined by Congress and clearly does not contemplate the 
veteran's situation.  While the appellant has asserted that 
the care the veteran was receiving would fall under 
domiciliary care, domiciliary care involves an admission to a 
VA facility.  

While the Board appreciates and understands the appellant's 
contentions, neither the RO nor the Board are free to ignore 
laws enacted by Congress and regulations promulgated by the 
VA.  Accordingly, the Board concludes that burial benefits 
are not warranted.


ORDER

Burial benefits are denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


